Judgment, Supreme Court, New York County (John Stackhouse, J.), *38rendered July 30, 1997, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 7 years, unanimously affirmed.
The court properly denied defendant’s request to have the testimony of a witness who testified at defendant’s first trial admitted into evidence since defendant failed to meet his burden of establishing that the witness could not “with due diligence be brought before the court” (CPL 670.10 [1]; People v Broome, 222 AD2d 1094). In any event, upon our review of the entire trial, we conclude that there was no reasonable possibility that this witness’s testimony would have affected the verdict.
We perceive no basis for reduction of sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Mazzarelli, J. P., Wallach, Andrias, Saxe and Buckley, JJ.